DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment and remarks, filed 12/21/21, are acknowledged.
Claims 1-14 and 22-23 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  
Claims 15-21 are being acted upon.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akiyuama et al., 2012 (of record).
Akiyama et al. teach a method of producing an alpha type 1 polarized dendritic cell comprising providing immature dendritic cells in a culture bag, and exposing the cells in the culture to IFN-gamma, poly I:C, and IFN-alpha.  Akiyama et al. teach that the cells remain in the bag for 2 days to induce maturation. Even though Akiyama teach a 2 day culture, this timeframe would also encompass an exposure timeframe of, for example 3 hours.  Therefore, Akiyama have exposed the immature dendritic cells for a time period of less than 4 hours with the same factors as recited in the present claims.  For example, 3 hours after adding the maturation factors to the bag, Akiyama have inherently made ST-aDC1 cells, which are present in the culture bag. The present claims recite no method steps that occur after the culture/exposure time period, such as harvesting the cells or removing the cytokines. Therefore, the reference anticipates the method of the present claims. 
12/21/21 have been fully considered, but they are not persuasive.
Applicant argues that the reference does not teach the claimed culture time since a timeframe of 2 days, as taught by Akiyama, does not necessarily include an exposure of less than 16 hours. 
In the instant case, the culture timer frame of Akiyama of 2 days also encompass shorter culture timeframes of less than 16 hours and less than 4 hours.  As explained above, 3 hours after adding the maturation factors to the bag, Akiyama have inherently made ST-aDC1 cells, which are present in the culture bag, and have thus performed a method encompassed by the present claims. It is noted the present claims recite no method steps that occur after the culture/exposure time period, such as harvesting the cells or removing the cytokines. Therefore, the reference anticipates the method of the present claims. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama et al.  
The teachings of Akiyama are described above.
Akiyama et al. does not explicitly teach exposing the immature dendritic cells to poly I:C or TNF, IL-1 prior to exposure to the interferon.   However, it would be obvious, and well within the purview of the ordinary artisan, to optimize the order that the maturation factors are added to culture with a reasonable expectation of success.  For example, it would be routine to store different reagents, such as poly I:C, separately from cytokines such as IFN-gamma and alpha.  Therefore, once could readily envision adding the poly I:C first in the method of Akiyama, followed directly by adding cytokines IFN-gamma and IFN-alpha, which would meet the conditions of claim 21.  

The claims stand rejected for the reasons set forth above.

Claim 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2004/053072 (of record), in view of US 2005/0003533.
WO 2004/053072 teaches a method of producing a partially matured dendritic cell by culturing an immature dendritic cell with maturation factors for about 1 to about 10 hours (i.e. a short term or ST dendritic cell, see abstract).  WO 2004/053072 teaches the dendritic cells are matured in the presence of a combination of maturation factors including IFN-gamma.  WO 2004/053072 teaches including various other maturation factors, particularly TLR agonists like polyI:C, LPS, or cytokine such as TNF-alpha (see page 4, in particular. WO 2004/053072 teaches that the partially matured dendritic cells produce IL-12 (i.e. type 1, see page 11, in particular). 
WO 2004/053072 does not teach maturing with type I interferon.
	The ‘533 publication teaches that it is known that maturation in the presence of IFN-gamma and LPS or TNF results in dendritic cells that can product IL-12 (see page 1-2, in particular), but that it is advantageous to also add type I interferon, such as IFN-alpha, to dendritic cell maturation cocktails comprising IFN-gamma to increase IL-12 production and to allow culture conditions in serum free medium (see page 2, in particular). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include a type I interferon, such as IFN-alpha, as taught by the ‘533 publication, in the maturation method taught by WO 2004/053072. The ordinary artisan at the time the invention was made would have been motivated to do so, and have a reasonable expectation of success, since the ‘533 publication teaches that type I interferon can be added to classical DC maturation cocktails comprising IFN-gamma in order to increase IL-12 production and allow culture under serum free conditions.  Regarding the limitations of claim 21, it would be obvious, and well within the purview of the ordinary artisan, to optimize the order that the maturation factors are added to culture with a reasonable expectation of success.  For example, it 
Alternatively, it would also be obvious to perform the maturation method taught by the ‘533 publication, which involves maturing immature dendritic cells by exposure to IFN-gamma and IFN-alpha, as well as with LPS or TNF, using the timeframes of maturation (1-10 hours) taught by WO 2004/053072.  The ordinary artisan would be motivated to do so, and have a reasonable expectation of success, since WO 2004/053072 teaches that doing so provides a matured dendritic cell that is more efficient at taking up and processing antigen (see abstract, in particular). 
Applicant’s arguments filed 12/21/21 have been fully considered, but they are not persuasive.
Applicant argues that WO 2004/053072 teaches a preference for partially mature dendritic cells and that fully mature dendritic cells are not preferred, while the ‘533 reference teaches fully mature dendritic cells are required to induce anti-tumor responses, and that there would be no motivation to combine the two references.
References may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art. See MPEP 2123. In the instant case, WO 2004/053072 teaches contacting dendritic cells in vitro with appropriate cytokines for 1 to 10 hours is advantageous for the production of partially mature dendritic cells that, after in vivo administration can still take up tumor antigens and subsequently complete the full maturation process in vivo (see abstract, pages 3, and 12, in particular).  Thus, the teachings of the two references are not incompatible, since they both teach that fully mature dendritic cells induce anti-tumor immune responses.  However, WO 2004/053072 teaches the advantage of producing a fully mature dendritic cell by using a shorter culture time frame in vitro with maturation factors, with subsequent full 
Alternatively, it would also be obvious to perform the maturation method taught by the ‘533 publication, which involves maturing immature dendritic cells by exposure to IFN-gamma and IFN-alpha, as well as with LPS or TNF, using the timeframes of maturation (1-10 hours) taught by WO 2004/053072.  The ordinary artisan would be motivated to do so, and have a reasonable expectation of success, since WO 2004/053072 teaches that doing so provides a dendritic cell that is more efficient at taking up and processing antigen at the time of in vivo administration, and that the dendritic cell will fully mature after administration and be effective in inducing an response to the tumor antigen. 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 7,972,847 in view of WO 2004/053072.
The ‘847 patent claims a method of producing dendritic cell comprising adding in vitro an effective amount of IFN-alpha and IFN-gamma to a population of immature dendritic cells to mature the dendritic cells.  The ‘847 patent further claims adding LPS or TNF to the immature dendritic cells. Although the ‘847 patent does not claim a timeframe of maturation, it would be obvious to use the timeframes of 1-10 hours as taught by WO 2004/053072, since the references teaches that doing so provides a matured dendritic cell that is more efficient at taking up and processing antigen (see abstract, in particular). Furthermore, optimizing the order of exposure to the various maturation factors would be routine and well within the purview of the ordinary artisan for the reasons set forth above.
Applicant’s arguments filed 12/21/21 have been fully considered, but they are not persuasive.
Applicant argues that the claims are not obvious for the same reasons set forth above.


No claim is allowed. 

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes							
Patent Examiner								
Technology Center 1600

/AMY E JUEDES/Primary Examiner, Art Unit 1644